Citation Nr: 0405955	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
October 1973.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for PTSD.

In May 2002 the veteran provided oral testimony before a 
Decision Review Officer (DRO) at the RO, a transcript of 
which has been associated with the claims file.

In October 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge via a video conference 
with the RO, a transcript of which has been associated with 
the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1 (Manual M21-1), Part IV, 
directs the ROs (or VBA AMC) to provide expeditious handling 
of all cases that have been remanded by the Board and the 
CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

The RO VCAA development letter was issued in March 2001 prior 
to the publication of the VA's implementing regulations.  

Thus, additional due process requirements may be necessary as 
a result of the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  

In addition, the veteran stated in the notice of disagreement 
(NOD) that he did not receive the March 2001 notice letter.  
Apparently, from the content of the NOD he did not receive 
the PTSD development questionnaire dated the same date as the 
VCAA notice letter.  The VCAA letter the RO issued in June 
2002 was directed to a claim for nonservice-connected pension 
benefits.

The Board recognizes that corroboration of the stressors may 
be a part of an official military record.  In claims such as 
the veteran's, "credible supporting evidence that the 
claimed in[-]service event actually occurred" cannot be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  

The veteran does not have any of the military 
awards/decorations to presume the claimed events occurred 
without further corroboration.  The evidence recently 
received included his recollection of an aircraft crash and 
his presence in recovery.  The supplemental statement of the 
case in January 2003 stated that the basis for denial was the 
absence of corroboration of claimed stressors.  The statement 
of the case noted the absence of detailed information 
regarding stressors.  

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the-benefit-of-the-doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. at 142-43.  See Gaines v. West, 11 
Vet. App. 353, 358-60 (1998) which supplemented Cohen for a 
detailed discussion of the significance of each element in 
the merits adjudication.

Regarding the occurrence of an in-service stressor, the Board 
must point out that the current development guidelines 
instruct that the VBA AMC should "...always send an inquiry 
in instances in which the only obstacle to service connection 
is confirmation of an alleged stressor.  A denial solely 
because of an unconfirmed stressor is improper unless it has 
first been reviewed by the USASCRUR or the Marine Corps."  
M21-1, Part III, para. 5.14c(3), (4).  

The record in light of the development obligations requires 
an attempt to locate unit information to corroborate claimed 
stressors, principally the aircraft crash in Taiwan and being 
shot at during air operations that he apparently witnessed 
during temporary duty in Vietnam.  His testimony at two 
hearings provides additional information.

There appears to be conflicting evidence in the record as to 
the type of benefit the veteran receives from the Social 
Security Administration (SSA).  As to the need to obtain such 
records, the attention of the VBA AMC is directed to 
Quartuccio, supra.

Accordingly, this case is REMANDED for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent; particularly.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD symptomatology since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  



The VBA AMC should have the veteran 
clarify the benefit he receives from SSA 
and ask him to provide any records he may 
have prior to requesting them directly 
from SSA.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified generally at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The veteran should once again be 
asked to provide a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  

6.  Thereafter, the VBA AMC should review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and statements 
of record.  


Then the VBA AMC should complete any 
additional development as provided in 
M21-1, part III, para. 5.14 to 
corroborate claimed stressors.

7.  Following the above, the VBA AMC 
should make a determination as to whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  
In reaching this determination, the VBA 
AMC should address any credibility 
questions raised by the record.  
Consideration should be given to the 
holding in Gaines v. West, VAOPGCPREC 12-
99, as applicable, and the provisions of 
38 C.F.R. § 3.304(f) most favorable to 
the veteran. 

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
forward the pertinent information along 
with any additional personnel records to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, to attempt to 
confirm any of the stressors claimed by 
the veteran.

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing required development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  


10.  After undertaking any further 
development deemed essential in addition 
to that specified above, including the 
conduction of a VA PTSD examination if 
warranted, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for PTSD.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
claim of entitlement to service connection for PTSD.  
38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


